Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Arguments and amendments filed on 9/15/2021 has been examined.
Claims 1, 4, 13, and 20 have been amended.
In this Office Action, claims 1-20 are currently pending.
This Office Action is final.



Response to Arguments
Regarding amendments to claims 4 and 13 the objection to claims 4 and 13 has been withdrawn.
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 
Arguments concerning 35 USC 101:
As to the argument: “It is respectfully submitted, that claim 1 does not recite (a) any mathematical concepts, (b) a method of organizing human activity, or (c) a mental process that can be performed by a pen and paper. Rather, the claimed synergy of the claimed system is that of the operation of a machine, namely a computing device that is specifically configured to provide an improvement in multi-cloud and hybrid cloud operation, by providing relation discovery from operation data such that the relations between the operation objects at multiple levels of multi-cloud and hybrid cloud can be more efficiently monitored. (See Specification, paragraph [0029].) For example, claim 1 does not specifically recite a mathematical concept. Indeed, claim 1 does not recite a mathematical relationship, formula, or calculation.”;
The Examiner respectfully disagrees.

As to Applicant's assertion that specification para. [0029] shows “that of the operation of a machine, namely a computing device that is specifically configured to provide an improvement in multi-cloud and hybrid cloud operation” ", the test is not whether the claim is confined to a particular field of use or technological environment, see Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) ("[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment"). The relevant question, even at the first step of the Mayo/Alice analysis, is "whether the claims are directed to an improvement in computer functionality versus being directed to an abstract idea." Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). Thus, the mere recitation of generic devices does not transform the generic recording of generic "information" for generic search and map operations into a non-abstract idea.
Thus, as the test for patent eligibility is not whether the claim is confined to a particular field of
use or technological environment, (see, again Intellectual Ventures ILLC v. Capital One Bank
(USA)), the Examiner is unconvinced the claims are directed to eligible subject matter and thus
this argument is moot.
Additionally, to the contrary of Applicant’s assertion regarding specification para. [0029] above, Applicant’s own specification explicitly contradicts the assertion, by explicitly defining the hardware of invention to be generic, please see specification 
para.:[0031] “It is to be understood that the architecture shown in FIG. 1 is provided
for illustrative purposes, and the present disclosure is not in any way limited to the arrangement shown and described.”; and
para. [0056] “It is to be understood that although this disclosure includes a detailed description on cloud computing, implementation of the teachings recited herein are not limited to a cloud computing environment. Rather, embodiments of the present disclosure are capable of being implemented in conjunction with any other type of computing environment now known or later developed.”; 
As Applicant’s specification makes it clear the invention is not limited to the embodiments asserted above, again this argument is thus moot.
Furthermore, such conventional computer processes operating on conventional computer
hardware "do not alone transform an otherwise abstract idea into patent-eligible subject matter."
FairWarning, 839 F.3d at 1096 (citing DOR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,
1256 (Fed. Cir. 2014)). Thus this argument is unconvincing as well.


As to the argument: “Further, claim 1 does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interaction.
Still further, to advance prosecution, claim 1 has been amended for clarity to specifically
recite that each of the actions is performed by an appropriately configured "computing device." In this regard, it is noted that the classification of categories of extracted entities from the large
volume of operation data into three or more classes, the determination of log affiliation of the
extracted entities, and identification of relations of the extracted entities according to a log
affiliation, cannot be reasonably and practically performed by the human mind.
Accordingly, claim 1 is not directed to an abstract idea ((Step 2A; Prong 1: NO). The
claim is therefore subject matter eligible.”;
The Examiner respectfully disagrees.
Nowhere does Applicant claim a “large volume of operation data”. Thus this argument is moot.
Furthermore, this blanket/generic claiming of operations (where the algorithm mentioned in the
claim is not claimed, identified, or explained") is analogous to case law where the claims have
been found to be abstract. Please see Clarilogic v. Freeform Holdings (Court of Appeals for the
Federal Circuit 2016-1781, decided March 15, 2017), which recites at page 7:

identified, or explained. To be sure, claiming an algorithm does not alone render subject
matter patent eligible. See Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972). But a
method for collection, analysis, and generation of information reports, where the claims
are not limited to how the collected information is analyzed or reformed, is the height of
abstraction.".
Similarly to the claims in Clarilogic, instant claim 1 is not limited to how the invention performs
the steps of classifying; determining; identifying; and outputting; or what algorithm performs the
“relation discovery of operation objects from operation data”, nor how generic “relations” are actually identified using the generic log information.
Thus, to quote the court in Clarilogic,
"where the claims are not limited to how the collected information is analyzed or
reformed, is the height of abstraction".
Thus, the Examiner remains unconvinced and taken as whole, the claims remain ineligible.

As to the argument (concerning “Alice Two-Part Analysis - Step 2A - Prong 2”): “The computing device of claim 1 is specifically configured to classify categories of extracted entities from a large volume of operation data into three or more classes; determine a log affiliation of the extracted entities; and identify relations of the extracted entities according to a log affiliation.”;
The Examiner respectfully disagrees.
Aside from the recitation of generic computer hardware (for example see instant specification para. [0031] and [0056] or the claimed generic “computing device”), the generic “classification” of generic "entities" for a generic relation extraction, as claimed, is easily performed by the human mind, for example a human librarian compiling a list of overdue or missing books (i.e. “logs”) by subject/book classification (i.e. “classifying”) and the library patron who checked out the book (i.e. “relations”).

Thus, as the test for patent eligibility is not whether the claim is confined to a particular field of
use or technological environment, (see, again Intellectual Ventures ILLC v. Capital One Bank
(USA)), the Examiner is unconvinced the claims are directed to eligible subject matter and thus
this argument is moot.

As to the argument that: “Accordingly, the Specification explains that the claimed subject matter provides an improvement in multi-cloud and hybrid cloud operation. By virtue of the features of claim 1, management of network operations is enhanced. Thus, the additional elements of claim 1, particularly when viewed as a whole, integrate the method to a practical application, namely that of providing relation discovery from operation data such that the relations between the operation objects at multiple levels of multi-cloud and hybrid cloud can be more efficient.
In view of the foregoing, claim 1 is directed to a practical application”;
The Examiner respectfully disagrees.
Nowhere does Applicant claim “multi-cloud and hybrid cloud operation”, thus this argument is moot.
Additionally, to the contrary of Applicant’s assertion regarding “the claimed subject matter provides an improvement in multi-cloud and hybrid cloud operation” above, Applicant’s own specification explicitly contradicts the assertion, by explicitly defining the hardware of invention to be generic, please see specification 
para.:[0031] “It is to be understood that the architecture shown in FIG. 1 is provided
for illustrative purposes, and the present disclosure is not in any way limited to the arrangement shown and described.”; and

As Applicant’s specification makes it clear the invention is not limited to the embodiments asserted above, again this argument is thus moot.
Furthermore, such conventional computer processes operating on conventional computer
hardware "do not alone transform an otherwise abstract idea into patent-eligible subject matter."
FairWarning, 839 F.3d at 1096 (citing DOR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,
1256 (Fed. Cir. 2014)). Thus this argument is unconvincing as well.

As to the argument that: “Even assuming, arguendo, that the claims are directed to an abstract idea and not integrated into a practical application, which Applicants have disputed above, claim 1 still recites patent-eligible subject matter because it recites a combination of features that, when viewed as a whole, amount to "significantly more" than the alleged abstract idea, at least
because: (i) the claim includes improvements to another technology or technical field, (ii) the
claimed solution is necessarily rooted in computer technology to overcome a problem arising
in the realm of providing relation discovery from operation data such that the relations between
the operation objects at multiple levels of multi-cloud and hybrid cloud can be more efficiently
monitored, and (iii) the claim adds at least one specific limitation beyond what is well understood, routine, and conventional.”
The Examiner respectfully disagrees.
Nowhere does Applicant claim “operation objects at multiple levels of multi-cloud and hybrid cloud”, thus this argument is moot.

para. [0031] “It is to be understood that the architecture shown in FIG. 1 is provided
for illustrative purposes, and the present disclosure is not in any way limited to the arrangement shown and described.”; and
para. [0056] “It is to be understood that although this disclosure includes a detailed description on cloud computing, implementation of the teachings recited herein are not limited to a cloud computing environment. Rather, embodiments of the present disclosure are capable of being implemented in conjunction with any other type of computing environment now known or later developed.”; 
As Applicant’s specification makes it clear the invention is not limited to the embodiments asserted above, again this argument is thus moot.
Furthermore, such conventional computer processes operating on conventional computer
hardware "do not alone transform an otherwise abstract idea into patent-eligible subject matter."
FairWarning, 839 F.3d at 1096 (citing DOR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,
1256 (Fed. Cir. 2014)). Thus this argument is unconvincing as well.

As to the argument that: “Applicants respectfully submit that the features of claim 1 improve at least the technology and/or technical field of distributing a workload across a hybrid cloud or multi-cloud computing environment. (See Specification, paragraph [0001]. (citation omitted) Accordingly, claim 1 as currently presented provides for a computing device that is configured to classify categories of extracted entities from large volumes of operation data; and determine log affiliation of the extracted entities; and identify relations of the extracted entities according to a 
The Examiner respectfully disagrees.
Nowhere does Applicant claim “workload distribution across a hybrid cloud or a multi-cloud environment processing a large volume of data”, thus this argument is moot.
Additionally, to the contrary of Applicant’s assertion regarding a solution to “improve at least the technology and/or technical field of distributing a workload across a hybrid cloud or multi-cloud computing environment” above, Applicant’s own specification explicitly contradicts the assertion, by explicitly defining the hardware of invention to be generic, please see specification 
para. [0031] “It is to be understood that the architecture shown in FIG. 1 is provided
for illustrative purposes, and the present disclosure is not in any way limited to the arrangement shown and described.”; and
para. [0056] “It is to be understood that although this disclosure includes a detailed description on cloud computing, implementation of the teachings recited herein are not limited to a cloud computing environment. Rather, embodiments of the present disclosure are capable of being implemented in conjunction with any other type of computing environment now known or later developed.”; 
As Applicant’s specification makes it clear the invention is not limited to the embodiments asserted above, again this argument is thus moot.
Furthermore, such conventional computer processes operating on conventional computer
hardware "do not alone transform an otherwise abstract idea into patent-eligible subject matter."
FairWarning, 839 F.3d at 1096 (citing DOR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,
1256 (Fed. Cir. 2014)). Thus this argument is unconvincing as well.


Accordingly, claim 1, particularly when viewed as a whole, is significantly more than an
abstract idea for this additional reason.”;
The Examiner respectfully disagrees.
Nowhere does Applicant claim “workload distribution across a hybrid cloud or a multi-cloud environment”, thus this argument is moot.
Additionally, to the contrary of Applicant’s assertion regarding a solution “to the problem of workload distribution across a hybrid cloud or a multi-cloud environment” above, Applicant’s own specification explicitly contradicts the assertion, by explicitly defining the hardware of invention to be generic, please see specification 
para. [0031] “It is to be understood that the architecture shown in FIG. 1 is provided
for illustrative purposes, and the present disclosure is not in any way limited to the arrangement shown and described.”; and
para. [0056] “It is to be understood that although this disclosure includes a detailed description on cloud computing, implementation of the teachings recited herein are not limited to a cloud computing environment. Rather, embodiments of the present 
As Applicant’s specification makes it clear the invention is not limited to the embodiments asserted above, again this argument is thus moot.
Furthermore, such conventional computer processes operating on conventional computer
hardware "do not alone transform an otherwise abstract idea into patent-eligible subject matter."
FairWarning, 839 F.3d at 1096 (citing DOR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,
1256 (Fed. Cir. 2014)). Thus this argument is unconvincing as well.

As to the argument that: The Supreme Court has stated that limitations qualify as "significantly more" when they include "adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application." (See Mayo v. Prometheus, 132 S. Ct. at 1299 (2012) (emphasis added)). As highlighted above, claim 1 includes the feature of identifying relations of the extracted entities according to a log affiliation. This feature is discussed in more detail later in the context of the 35 USC 103 rejection. This step is unconventional because it provides an improvement in the technology and/or technical field of a computerized monitoring of a multi-cloud and/or hybrid cloud system. In view of the foregoing, Applicants respectfully submit that independent claim 1 is not directed to an abstract concept, and even assuming, arguendo, it is, claim 1 recites features that, individually and particularly in combination, make the claimed subject matter amount to significantly more than just the alleged abstract idea. Independent claim 1 is therefore allowable”;
The Examiner respectfully disagrees.
Nowhere does Applicant claim a “technical field of a computerized monitoring of a multi-cloud and/or hybrid cloud system”, thus this argument is moot.

para. [0031] “It is to be understood that the architecture shown in FIG. 1 is provided
for illustrative purposes, and the present disclosure is not in any way limited to the arrangement shown and described.”; and
para. [0056] “It is to be understood that although this disclosure includes a detailed description on cloud computing, implementation of the teachings recited herein are not limited to a cloud computing environment. Rather, embodiments of the present disclosure are capable of being implemented in conjunction with any other type of computing environment now known or later developed.”; 
As Applicant’s specification makes it clear the invention is not limited to the embodiments asserted above, again this argument is thus moot.
Furthermore, such conventional computer processes operating on conventional computer
hardware "do not alone transform an otherwise abstract idea into patent-eligible subject matter."
FairWarning, 839 F.3d at 1096 (citing DOR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,
1256 (Fed. Cir. 2014)). Thus this argument is unconvincing as well.

As to the argument that: “Independent claims 11 and 20 include features similar to those of claim 1 and are therefore allowable for reasons similar to those of claim 1, as discussed above.
Claims 2 to 10 and 12 to 19 ultimately depend from claims 1 and 11, respectively, and are
therefore allowable for at least the same reasons.”;
The Examiner respectfully disagrees.


Arguments concerning 35 USC 103:
As to the argument: “The correlation discovery module 207 discovers correlation relations of each pair of entities in the same log. A field mapping module 208 is configured to index data that is to be stored. (Specification, paragraph [0034] emphasis added.) Accordingly, the Specification explains that identification of relations of the extracted entities is according to a log affiliation ( e.g., in the same log). It is respectfully submitted that Bettaiah, whether taken alone or in combination with Ruan, does not disclose this feature.”;
The Examiner respectfully disagrees.
Nowhere does Applicant claim a “correlation discovery module 207 discovers correlation relations of each pair of entities in the same log”, thus this argument is moot.
Additionally, to the contrary of Applicant’s assertion regarding limitations directed towards a “correlation discovery module 207 discovers correlation relations of each pair of entities in the same log” above, Applicant’s own specification explicitly contradicts the assertion, please see specification para. [0041] “At operation 410, there a log affiliation of the extracted entities is determined. For example, with reference to FIG. 2, if the objects and entities are in the same log, the extracted dated is processed differently than in the case where the objects and entities are in different logs.”.
Thus, as Applicant’s own specification contradicts the assertions above, this argument remains moot and unconvincing.




The Examiner respectfully disagrees.
Nowhere does Applicant claim a “an identification of relations of extracted entities is based on log affiliation ( e.g., being in the same log”, thus this argument is moot.
Additionally, to the contrary of Applicant’s assertion regarding limitations directed towards a “an identification of relations of extracted entities is based on log affiliation ( e.g., being in the same log” above, Applicant’s own specification explicitly contradicts the assertion, please see specification para. [0041] “At operation 410, there a log affiliation of the extracted entities is determined. For example, with reference to FIG. 2, if the objects and entities are in the same log, the extracted dated is processed differently than in the case where the objects and entities are in different logs.”.
Thus, as Applicant’s own specification contradicts the assertions above, this argument remains moot and unconvincing.
Furthermore, the Bettaiah prior art clearly discloses the claimed “determining, by the computing device, a log affiliation of the extracted entities;”: Examiner would like to clarify that the claimed “a log affiliation of the extracted entities” can include any affiliation as currently claimed. The claimed terminology "log affiliation" has no special meaning.
Furthermore, the terminology "log affiliation" is understood by the Examiner to
be any affiliation wherein some log data presents any desired or “affiliation” type of relationship.

at [68:7-16] “Such data selection criteria may include conditional factors extending
beyond the condition of matching certain data values to include conditions requiring, certain relationships to exist between multiple data items or requiring a certain data item location, for example. For example, a data selection criteria may specify that an IP address field is to be selected if its value matches the pattern "192.168.10.*" but only if it also appears in a log data event 15 with a sourceID matching the sourceID in a network event of a particular type within a particular timeframe”;
i.e. Bettaiah teaches selecting data from logs with patterns containing “pattern "192.168.10.*" but only if it also appears in a log data event 15 with a sourceID matching the sourceID”, i.e. matching patterns in logs i.e. the claimed ”log affiliations”. Therefore the cited art does in
fact teach the claimed “determining a log affiliation of the extracted entities” and thus this argument is moot.

As to the argument: “Claims 11 and 20
Independent claims 11 and 20 have features similar to those of claim 1 and are therefore
allowable for reasons similar to those discussed in the context of the patentability of claim 1.
Claims 2, 3, 6 to 10, 12, and 15 to 20
Claims 2, 3, 6 to 10, 12, and 15 to 20 ultimately depend from independent claims 1 and 11,
respectively, and are therefore allowable for at least the same reasons as their corresponding
independent claims, as discussed above.
Claims 4, 5, 13, and 14
Claims 4, 5, 13, and 14 ultimately depend from independent claims 1 and 11, respectively,

The Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
identifying relations of the extracted entities according to a log affiliation.

The limitation identifying relations of the extracted entities according to a log affiliation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computer-implemented method”/computing device, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer/device language, “identifying” in the context of this claim encompasses the user manually determining generic entity relations using generic entity log data. Similarly, the limitation of classifying; determining; and outputting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the computer/device language, of classifying; determining; and outputting in the context of this claim encompasses the user manually generating a listing “entities” with generic “relations”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).

commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
identifying relations of the extracted entities a is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a computer/base to perform both the classifying; determining; and outputting and identifying steps. The generic databases/computer/device in both steps is recited at a high level of generality (i.e., as a generic computer processor performing a generic computer function of identifying generic entities and relations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/base to perform both the classifying; determining; and outputting and identifying steps amounts to no more
than mere instructions to apply the exception using a generic computer component. Mere
instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-10 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,

technological environment. Therefore, dependent claims 2-10 are also directed towards
nonstatutory subject matter.

As per independent claims 11 and 20, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 11 and 20 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 12-19 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 12-19 are also
directed towards non-statutory subject matter.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettaiah et al., US Patent 10,505,825, in view of Ruan et al., US Pub. No. 20160124823A1.

As to claim 1 (and substantially similar claim 11 and claim 20), Bettaiah discloses a computer-implemented method for relation discovery of operation objects from operation data, 
(Bettaiah [20: 26-28]: In one implementation, a correlation search is created and used to generate notable event(s) and/or alarm(s).; see also Fig. 1)
comprising:

classifying, by a computing device, categories of extracted entities from operation data into three or more classes identified in a knowledge base;
(Bettaiah teaches extracting sources and classes/categories i.e. classifying extracted entities see [87: 13-18] an embodiment may variously make its determination in consideration of any number or combination of elements or factors in or about the machine data including, for 

identifying, by the computing device, relations of the extracted entities according to a log affiliation; 
(Bettaiah [08:15-17] Implementations of the present disclosure provide a tool that enable users to configure flexible relationships between entities and services;
see also [343:55-66] In one embodiment, a dependency is a relationship in which one service relies on or interacts with another service during its operation and may be bidirectional or unidirectional. A bidirectional dependency relationship is one where two services rely on one another such that an aspect of a first service relies on an aspect of the second service and an aspect of the second service relies on an aspect of the first service. With a bidirectional dependency, a performance problem with the operation of one service may adversely affect the other service.;
 see also [68:7-16] Such data selection criteria may include conditional factors extending beyond the condition of matching certain data values to include conditions requiring, certain
relationships to exist between multiple data items or requiring a certain data item location, for example. For example, a data selection criteria may specify that an IP address field is to be selected if its value matches the pattern "192.168.10.*" but only if it also appears in a log data event 15 with a sourceID matching the sourceID in a network event of a particular type within a particular timeframe.)
and
outputting, by the computing device, relations information of the extracted entities associated with operation objects of the operation data
(Bettaiah [344:50-59]: Topology graph component 75410 may provide a graphical view of the dependencies and may enable the user to navigate between dependent nodes similar to 

Bettaiah does not explicitly disclose:
determining, by the computing device, a log affiliation of the extracted entities;
However, Ruan discloses:
determining, by the computing device, a log affiliation of the extracted entities;
 (Ruan [0075] One or more embodiments of a log analytics tool for problem diagnosis provide solutions to each of the problems described above. For identifying and isolating logs related to
a request, an inventive method is provided, based on analyzing various identifiers embedded in logs as a name-value pair. These leverage the fact that distributed systems employ various
identifiers for communication and coordination, and it is possible to develop rules to select log lines through careful analysis of identifier relationships.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply a log isolation as taught by Ruan since it was known in the art that a
diagnostic system provides for when a problem occurs, one or more embodiments of the tool enable operators to inspect the differences of current logs with the reference model and present a set of logs that are likely to contain the hints to the root cause , where to support these capabilities, there are several pertinent inventive techniques wherein first, inventive log correlation techniques identify and isolate log entries that belong to the request that failed; 


As to claim 2, Ruan discloses, under the rationale above, the computer-implemented method according to claim 1, further comprising, in response to determining the log affiliation of the extracted entities are in a same log: 
discovering correlation relations of each pair of entities in the same log;
(see Ruan Fig. 7 and [0098] Algorithm 1 of FIGS. 7A and 7B describes how to
generate log correlation rules. One of the inputs is the raw log file. Another input is the pattern string that can be used to find initial ID values. These values are used to create the first
correlated log sets. The outputs are the list of ID names whose values are to be used for log correlation. More particularly, what is specified includes how many rounds of correlations to
perform, and for each round, which ID names to look for to collect the ID values for later correlation.)
and 
Bettaiah discloses:
building bi-directional relations in the same log for each pair of entities;
(Bettaiah [08:15-17] Implementations of the present disclosure provide a tool that enable users to configure flexible relationships between entities and services;
see also [343:55-66] In one embodiment, a dependency is a relationship in which one service relies on or interacts with another service during its operation and may be bidirectional or unidirectional. A bidirectional dependency relationship is one where two services rely on one another such that an aspect of a first service relies on an aspect of the second service and an aspect of the second service relies on an aspect of the first service. With a bidirectional 
 see also [68:7-16] Such data selection criteria may include conditional factors extending beyond the condition of matching certain data values to include conditions requiring, certain
relationships to exist between multiple data items or requiring a certain data item location, for example. For example, a data selection criteria may specify that an IP address field is to be selected if its value matches the pattern "192.168.10.*" but only if it also appears in a log data event 15 with a sourceID matching the sourceID in a network event of a particular type within a particular timeframe)
identifying aggregation relations using a field mapping for each pair of entities; 
(Bettaiah [101:67 and 102:1-9]: By including the aggregation period for an individual KPI as part of the definition of the respective KPI, multiple KPis can run on different aggregation periods,
which can more accurately represent certain types of aggregations, such as, distinct counts and sums, improving the utility of defined thresholds. In this manner, the value of each KPI can be displayed at a given point in time. In one example, a user may also select "real time" as the point in time to produce the most up to date value for each KPI using its respective individually defined aggregation period.; 
see [90:63-67] Selection drop-down element 17612 enables a user to select a mapping or correspondence to a preliminary service association for a service entity from a data component (e.g., a field, field combination, or calculated or derived value))
and
differentiating types and directions of relations referring to the categories for each pair of
entities
(Bettaiah [176:51-57] When a service is selected from the list 34067 and its "Depends on"
or "Impacts" check box is selected, the KPI's that correspond to the services having the indicated dependency 55 relationship with the selected service can be displayed in the


As to claim 3, Bettaiah discloses the computer-implemented method according to claim 2, further comprising:
identifying one or more dependency relations referring to the categories of each pair of
entities (Bettaiah [194:29-36] In one implementation, other services having a dependency relationship with the KPI may also be stored as part of the notable event record. (A dependency relationship may include an inbound or outbound dependency relationship, i.e., an "is depended on by" or a "depends upon" relationship.) Accordingly, the notable events can be filtered by service in response to user input from service field 34566.; 
see also [343:35-53] Topology graph component 75310 may include a graphical visualization (e.g., graph) that illustrates the dependencies between the services. Topology graph component 75310 may include service nodes 75312A-F and connections 75314A-E. Service nodes 75312A-F may graphically represent multiple services configured to operate in the IT 40
environment. Service nodes 75312A-F may be any shape, such as a circle, triangle, square or other shape capable of representing a particular service or set of services, and the shape of any node may be considered one of its visual attributes. Each service may be provided by one or more entities and may be defined by a service definition that may associate entity definitions for the entities that provide the service. Service definitions are discussed above in regards to FIGS. ll-17B. As shown in FIG. 75C, the services may include one or more web servers that function to provide IT 50 services such as web hosting services (e.g., "HR Portal", "Customer Portal"), database management services ( e.g., "DB Site 1" and "DB Site 2"), or any other IT services ( e.g., "Email").).


As to claim 6, Ruan discloses, under the rationale above, the computer-implemented method according to claim 1, wherein the classifying categories of extracted entities includes searching a node type dictionary in the knowledge base
(Ruan [0099] This algorithm uses the pattern string to first collect all the ID values by scanning the entire log lines. Then, for each ID value, it filters out the log lines that contain ID values and saves them separately in the list; the list is put into a dictionary A hashed by the ID value.).

As to claim 7, Bettaiah discloses the computer-implemented method according to claim 1, wherein the three or more classes identified in the knowledge base comprise commerce, application, and infrastructure (Bettaiah [32:36-49]: For example, a service definition for a service may not contain any entity definitions and may contain information indicating that the service is dependent on one or more other services. A service that is dependent on one or
40 more other services is described in greater detail below in conjunction with FIG. 18. For example, a business service may not be directly provided by one or more entities and
may be dependent on one or more other services. For example, an online store service may depend on an e-commerce service provided by an e-commerce system, a database service, and a network service. The online store service can be monitored via the entities of the other services (e.g., e-commerce service, database service, and network service) upon which the service depends on.;
see also [173: 61-65] Various implementations may use a variety of data representation and/or organization for the component information in a KPI correlation search definition based on such
factors as performance, data density, site conventions, and available application infrastructure, for example.).


binding a connection of the extracted entities isolated in different logs by performing a statistical correlation analysis of each field using data profiling;
(Bettaiah [158: 21-38] Assigning a value to a threshold may involve modifying a time policy to alter the values of one or more of the thresholds. The assignment of values may occur automatically based on a schedule, a frequency interval, or other event ( e.g., restart, training data exceeds a
storage threshold)…. The search query may use a late-binding schema to extract values indicative of the performance of the service from time-stamped events after the search query is initiated.)

removing a redundancy of existing relations of the extracted entities;
(Bettaiah [381: 19-25] Then, the system can apply transformations to data to be included in events at block 7205. For log data, such transformations can include removing a portion of an event ( e.g., a portion used to define event boundaries, extraneous text, characters, etc.) or removing redundant portions of an event. Note that a user can specify portions to be removed using a regular expression or any other possible technique)
mapping relations between the extracted entities to operation objects; and
(Bettaiah [35: 30-37] The entity definition should also include input mapping the
fields. For example, the entity definition can include the mapping of the fields as "X":"1","Y":["2","3"]. The event processing system ( e.g., event processing system 205 in
FIG. 2) can apply a late-binding schema to the events to 35 extract values for fields (e.g., X and Y) defined by the schema)
updating the knowledge base by assigning entities into corresponding sets of the classified

(Bettaiah [70:8-11] The search query produces its results in a format compatible with a
method for updating entity definitions as described or suggested by FIG. l0D or lOQ and the related discussion; see also [18:19-26]  Implementations of the present disclosure can determine the relationships between the entities and services based on changes that are made to an environment without any user interaction, and can update, also without user interaction, the entity definitions and/or service definitions to reflect any adjustments made to the entities in the environment, as described below in conjunction with FIGS. 17B-171).

As to claim 9, Bettaiah discloses the computer-implemented method according to claim 8, wherein the performing of statistical correlation analysis of each field further comprises performing entity overlapping (Bettaiah [102: 61-67] Where different KPis are derived from the same, or significantly overlapping, underlying machine event data, perhaps each KPI looking at different fields within those events, or perhaps looking at different statistics, calculations, analysis, or measures of a same field of those events, performance of the service monitoring system may be enhanced in an embodiment by accessing the event data once for use in the determination of multiple KPI values.;
See also [139: 43-52] In some situations, there may be multiple overlapping sets
of KPI thresholds, for example, there may be different sets of thresholds for weekdays, weekends and holidays and the sets may have overlapping time frames. This may occur
when there is a weekday set of thresholds and a holiday set of thresholds and a holiday occurs on a weekday. As a result, the time associated with a single KPI value may correspond
to two separate sets of KPI thresholds. When this occurs, the computing machine may include a set of rules or an algorithm for selecting a set of KPI thresholds to apply;
).


40 more other services is described in greater detail below in conjunction with FIG. 18. For example, a business service may not be directly provided by one or more entities and
may be dependent on one or more other services. For example, an online store service may depend on an e-commerce service provided by an e-commerce system, a database service, and a network service. The online store service can be monitored via the entities of the other services (e.g., e-commerce service, database service, and network service) upon which the service depends on.;
see also [173: 61-65] Various implementations may use a variety of data representation and/or organization for the component information in a KPI correlation search definition based on such
factors as performance, data density, site conventions, and available application infrastructure, for example).

Referring to claim 12, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 12.

Referring to claim 15, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 16.


therefore, the arguments above regarding claim 8 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 9;
therefore, the arguments above regarding claim 9 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 10;
therefore, the arguments above regarding claim 10 are also applicable to claim 19.


Claims 4-5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettaiah et al., US Patent 10,505,825, in view of Ruan et al., US Pub. No. 20160124823A1, in view of Moerchen et al., US Pub. No. 2010/0332540.
As to claim 4, Bettaiah discloses
the computer-implemented method according to claim 3, wherein the identifying dependency relations of the categories of each pair of entities includes performing a life-cycle evaluation and performing an entity-object mapping (Bettaiah [90:59-67]: Grouping options section 17576 is shown to further include the descriptive text "Choose how Entities should be grouped into Services", selection drop-down element 17612, generated search display area 17614, search action button 17616, and "Add Grouping" action element 17618. Selection drop-down element 17612 enables a user to select a mapping or correspondence to a preliminary service association for a service entity from a data component (e.g., a field, field combination, or calculated or derived value);
see also [135: 55-66] The time frames may be based on any unit of time, such as for example, time of the day, days of the week, certain months, holiday seasons or other duration of time. 
apply during weekdays and a second set of KPI thresholds may apply during weekends and the sets may be repeated for each consecutive week. The cyclical application of KPI
thresholds may enable a user to have more granular control of KPI states and enhance the user's ability to discover abnormal behavior when behavior cycles)

Bettaiah/Runa do not disclose:
wherein the identifying dependency relations of the categories of each pair of entities includes a sequence mining;

However, Moerchen discloses the computer-implemented method according to claim 3, wherein the identifying dependency relations of the categories of each pair of entities includes  a sequence mining (Moerchen [0134] Temporal patterns were evaluated using the seven datasets with interval data summarized in table 700 shown in FIG. 7. The seven databases included many sequences of labeled intervals with class labels for each sequence. To the best of the inventors' knowledge this is largest set of real life interval data used in pattern mining research yet.;
see also [0051] 1. Find closed SISP Sin D using a closed sequential pattern mining algorithm. One example utilizes the algorithm disclosed by J. Wang and J. Han, BIDE: Efficient Mining of
Frequent Closed Sequences,; and [0036] Efficient algorithms for mining sequential data can be applied to this new semi-interval representation, revealing the patterns of interest.; see also Fig. 2 item 205 sequential database).


in a single framework, in a very general way, by using patterns and partial orders over semi-intervals where efficient algorithms for mining sequential data can be applied to this new semi-interval representation, revealing the patterns of interest. (Moerchen [0036]).

As to claim 5, Moerchen discloses, under the rational above, the computer-implemented method according to claim 4, further comprising defining unidirections of relations by determining a sequential order of the categories of each pair of entities (Moerchen [0055] The definitions of SISPs and SIPOs are intuitive: SISP is simply a sequential ordering ofitemsets where entries
can be events or interval start or end points. SIPO is a partial order over itemsets, meaning that while an order is defined between some itemsets, it is undefined for others, which can
occur in any order as long as ordering with respect to other itemsets is not violated.; see also [0050] Once that transformation is performed for each interval sequence in some database D, semi-interval sequential pattern (SISP) and semi-interval partial order (SIPO) mining is accomplished by application of well-known sequential data mining algorithms, as described in Moerchen and illtsch.).

Referring to claim 13, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 14.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 













CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/8/2021